USCA11 Case: 20-14249    Date Filed: 08/25/2021   Page: 1 of 2



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14249
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:20-cr-00015-LCB-HNJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

LAKSHYA SAINI,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (August 25, 2021)

Before JORDAN, GRANT, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14249       Date Filed: 08/25/2021   Page: 2 of 2



      Wilson F. Green, appointed counsel for Lakshya Saini in this direct criminal

appeal, has moved to withdraw from representing Saini, supported by a brief

prepared under Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Saini’s conviction and sentence are AFFIRMED.




                                          2